Exhibit 10.1


PRUDENTIAL SEVERANCE PLAN
(Amended and Restated as of October 10, 2019)


This Amendment and Restatement is made the 10th day of October, 2019, by The
Prudential Insurance Company of America (the “Company”) to the Prudential
Severance Plan (the “Plan”).


WHEREAS, the Company established the Discretionary Severance Pay Plan effective
January 1, 2000, the Prudential Severance Plan for Executives (the “Executive
Plan”) effective January 1, 2000, and the Prudential Severance Plan for Senior
Executives (the “Senior Executive Plan”) effective June 16, 2000;


WHEREAS, the Executive Plan was subsequently amended and restated as of June 16,
2000;


WHEREAS, the Plan, the Executive Plan and the Senior Executive Plan were later
separately amended and restated as of November 1, 2011;


WHEREAS, the Plan, the Executive Plan and the Senior Executive Plan were
separately amended by a First Amendment executed on December 11, 2012;


WHEREAS, the Plan, the Executive Plan and the Senior Executive Plan are intended
to be, and shall be administered as employee welfare benefit plans as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended;
and


WHEREAS, on October 10, 2019, the Company established the 2019 Voluntary
Separation Program (the “VSP”) under which any VSP Eligible Employee may apply
voluntarily to be considered for participation in the VSP as provided in
Appendix B;


WHEREAS, the Company desires to amend and restate the Plan, the Executive Plan
and the Senior Executive Plan as a single plan effective October 10, 2019, for
VSP participants only, who are eligible employees approved to participate in the
VSP subject to the terms and provisions of Appendix B, and effective January 1,
2020, for all other eligible employees under the Plan and will hereinafter be
referred to as the Prudential Severance Plan or the Plan.


NOW, THEREFORE, the Plan will include the former Executive Plan and the former
Senior Executive Plan and is hereby amended and restated effective October 10,
2019 for VSP participants only as described in Appendix B and January 1, 2020,
for all other eligible employees under the Plan.


1

--------------------------------------------------------------------------------




Section 1 - Purpose


1.1    Except as otherwise provided in the Plan, this Plan does not provide
severance pay to any terminated Employee as a matter of right, and neither the
Company nor any Affiliated Company provides severance pay to terminated
Employees as a matter of right.


1.2    Except as otherwise provided in the Plan, whether or not severance pay,
if any, is to be paid to a terminated Employee is a matter solely within the
discretion of the Company.


1.3    The purpose of this Plan is to define those circumstances under which the
Company or other Participating Company may pay severance to Eligible Employees.


Section 2 - Definitions


2.1    “Affiliated Company” means any corporation which is a member of a
controlled group of corporations (within the meaning of Section 414(b) of the
Code) which includes the Company, any trade or business (whether or not
incorporated) which is under common control with the Company (within the meaning
of Section 414(c) of the Code), any organization included in the same affiliated
service group (within the meaning of Section 414(m) of the Code) as the Company,
and any other entity required to be aggregated with the Company pursuant to
regulations promulgated under Section 414(o) of the Code. Any such entity shall
be treated as an Affiliated Company only for the period while it is a member of
the controlled group or considered to be in such common control group.


2.2     “Annual Benefits Base Rate” means the determination of earnings by the
Company for an Eligible Employee who is a Sales Professional. This determination
will be used for the purpose of establishing an annualized rate of base earnings
for the Company’s benefit plans and programs and will apply such methodologies
as the Company shall specify from time to time in its sole discretion. The
Annual Benefits Base Rate will be determined as of the date the Eligible
Employee is notified, in writing, of his or her termination of employment from
the Company, regardless of the actual termination date.


2.3    “Appeals Committee” means the committee composed of three or more
employees, one of whom shall be Chairperson, which shall review and make
decisions on all appeals on claims for benefits pursuant to Section 5.3(b) of
the Plan. The SVP shall designate the individual who shall be the Chairperson
and the Chairperson shall designate the remaining members of the Appeals
Committee, provided that no one may be a member of the Appeals Committee if he
or she is also a member of the Claims Committee.


The Chairperson may resign by delivering his or her written resignation to the
SVP, and the SVP may remove the Chairperson at any time by written notice to the
Chairperson. Any member of the Appeals Committee, other than the Chairperson,
may resign by delivering his or her written resignation to the Chairperson, and
the Chairperson may remove any such member of the Appeals Committee at any time
by written notice to such member. Vacancies shall be filled promptly by the SVP
or the Chairperson, as applicable.


2.4    “Base Pay” means, for any Eligible Employee employed by a Participating
Company either as a regular full-time Employee or regular part-time Employee,
regular base pay including shift differential, if any, as of the date of the
Eligible Employee’s Eligible Termination (or the equivalent thereof as
determined by the Company in its sole discretion).


2

--------------------------------------------------------------------------------






2.5    “Board” means the Board of Directors of the Company.


2.6    “Cause” means the following as determined by the Company in its sole
discretion or, with respect to an Eligible Employee who is a grade 04P with a
corporate title of Senior Vice President, 03P or 02P at the Company (or the
equivalent of each such grade as determined by the Company in its sole
discretion), the Board in its sole discretion: dishonesty, fraud or
misrepresentation; inability to obtain or retain appropriate licenses; violation
of any rule or regulation of any regulatory agency or self-regulatory agency;
violation of any policy or rule of the Company or any Affiliated Company;
commission of a crime; or any act or omission detrimental to the conduct of the
business of the Company or any Affiliated Company.


2.7    “Claims Committee” means the committee composed of three or more
employees, one of whom shall be Chairperson, which shall review and make
decisions on all claims for benefits pursuant to Section 5.3(a) of the Plan. The
SVP shall designate the individual who shall be the Chairperson and the
Chairperson shall designate the remaining members of the Claims Committee,
provided that no one may be a member of the Claims Committee if he or she is
also a member of the Appeals Committee.


The Chairperson may resign by delivering his or her written resignation to the
SVP, and the SVP may remove the Chairperson at any time by written notice to the
Chairperson. Any member of the Claims Committee, other than the Chairperson, may
resign by delivering his or her written resignation to the Chairperson, and the
Chairperson may remove any such member of the Claims Committee at any time by
written notice to such member. Vacancies shall be filled promptly by the SVP or
the Chairperson, as applicable.


2.8    “Code” means the Internal Revenue Code of 1986, as amended.


2.9    “Company” means The Prudential Insurance Company of America.


2.10    “Current Appointment Date” means the most recent date the Employee
commenced employment with a Participating Company at the time he or she incurs
an Eligible Termination. If such Employee commenced employment with a
Participating Company as the result of a transfer from or acquisition of a
non-participating subsidiary or affiliate, then Current Appointment Date means
the Employee’s most recent hire date with the transferred company or acquired
non-participating subsidiary or affiliate. If this date is not available, then
service will be based on the adjusted service date as defined in Section 402(e)
of The Prudential Traditional Retirement Plan.


2.11     “Eligible Compensation” means, for an Eligible Employee who at the time
of the notification of an Eligible Termination:


(i)
Is a grade 18P through 06P at the Company (or the equivalent of each such grade
as determined by the Company in its sole discretion), the Eligible Employee’s
Base Pay as of the date of the Eligible Termination;

(ii)
Is a Sales Professional, the Eligible Employee’s Annual Benefits Base Rate as of
the date of the notification of the Eligible Termination; or

(iii)
Is a grade 05P through 02P at the Company (or the equivalent of each such grade
as determined by the Company in its sole discretion), the sum of the following:



3

--------------------------------------------------------------------------------






(A)
Base Pay as of the date of the Eligible Termination; and



(B)
the total of the most recent three years’ annual incentive payments, if any,
determined or paid to the Eligible Employee under The Prudential Annual
Incentive Plan, as amended (or the equivalent thereof as determined by the
Company in its sole discretion) as of the date he or she is provided written
notice of the Eligible Termination, divided by three; provided, however, that if
the Eligible Employee has been eligible for only one or two such payments during
such recent three-year period, the total of such payments shall be divided by
one or two, respectively, instead of three; and provided further, however, that
if, in any of such years being considered, the Eligible Employee has been
eligible to be considered for the payment of such an amount and such amount is
determined to be zero under such plan, such zero amount will be counted for the
purpose of this calculation.



2.12    “Eligible Employee” means an Employee of a Participating Company who at
the time he or she incurs an Eligible Termination is an Employee performing
services for a Participating Company (i) in the United States, or (ii) as an
Expatriate who is on assignment in a country other than the United States.


2.13    “Eligible Termination” means an Employee’s involuntary termination of
employment with a Participating Company due to (i) the closing of an office or
business location, (ii) a reduction in force, (iii) a downsizing, (iv) the
restructuring, reorganization or reengineering of a business group, unit or
department, (v) a job elimination, or (vi) such other facts and circumstances as
the Company shall determine in its sole discretion (including, but not limited
to, an Expatriate who did not have a pre-assignment job with a Participating
Company in the United States, and whose assignment has ended whether or not a
job is offered in the United States); provided, however, that a termination of
employment with a Participating Company for any of the following reasons shall
not constitute an Eligible Termination:


(A)
transfer of any Employee to any (1) Affiliated Company, or (2) entity which is
controlled by the Company through the ownership of a majority of its voting
stock (or other equivalent ownership interest), either directly or indirectly
through one or more intermediaries;



(B)voluntary termination of employment, unless the termination results from:


(1)
the Employee’s participation in a voluntary separation program of a business
group, unit or department; or



(2)
the Employee’s rejection of an offer of a new job with the Company, an
Affiliated Company or an entity which is controlled by the Company through the
ownership of a majority of its voting stock (or other equivalent ownership
interest), either directly or indirectly through one or more intermediaries,
under circumstances where his or her current job is no longer available (such
as, the job was eliminated, the job or its scope was changed significantly, the
business location of the job has changed, or, as to an Expatriate, his or her
assignment has ended), where



(a)
the new position has a Base Pay plus 50% of the incentive opportunity range for
the annual bonus (or the equivalent thereof as may be determined by the Company
in its sole discretion) of less than 80% (or, as to an Expatriate who



4

--------------------------------------------------------------------------------




did not have a pre-assignment job with a Participating Company in the United
States and who is offered localization, such other greater percentage as may be
determined by the Company in its sole discretion) of the Base Pay plus 50% of
the incentive opportunity range for the annual bonus (or the equivalent thereof
as may be determined by the Company in its sole discretion) of the Employee’s
current job;


OR


(b)
the following commuting distance conditions (or such other condition that the
Company may apply in its sole discretion from time to time) are met, as
determined by the Company in its sole discretion:



(I)
the commuting distance from the center of the Employee’s town of residence to
the center of town of the new job’s location is more than 49 miles; and



(II)
such commuting distance is more than 25 miles farther than the commuting
distance from the center of the Employee’s town of residence to the center of
town of the current job’s location or



(III)
the commuting distance from the center of the Employee’s town of residence to
the center of town of the new job location is 99 miles or more;



provided, however, that as to an Expatriate, this Section 2.13(B)(2)(b) of the
Plan shall be administered and interpreted by the Company, in its sole
discretion, in accordance with the following general criteria:


(X)
a reassignment job offer within the same non-United States host country to the
same position or a different position, at the same business unit or a different
business unit, shall generally be subject to the rules in Section
2.13(B)(2)(b)(I), (II) and (III) in the context of the host country, but a
reassignment job offer to the same position or a different position in a
different non-United States host country shall generally be deemed to have
satisfied the requirements of such sections; and



(Y)
a job offer related to a repatriation back to the United States shall be subject
to the rules in Section 2.13(B)(2)(b)(I), (II), and (III) as if the Expatriate’s
town of residence is his or her former, pre-assignment town of residence, and as
if the Expatriate’s current job location is his or her former, pre-assignment
job location; provided, however, that if the Expatriate did not have a
pre-assignment job with a Participating Company in the United States, the rules
in Section 2.13(B)(2)(b)(I), (II), and (III) shall be applied to such job offer
related to a repatriation back to the United States as determined by the Company
in its sole discretion;





5

--------------------------------------------------------------------------------




(C)
voluntary retirement (unless the retirement results from the Employee’s
participation in a voluntary separation program of a business group, unit or
department);



(D)
death;



(E)
Cause;



(F)
inability to perform the basic requirements of his or her position with or
without reasonable accommodation due to physical or mental incapacity and after
the Employee’s short-term disability benefits have expired under the terms of
The Prudential Welfare Benefits Plan; or



(G)
failure to return from an approved leave of absence.



Except as otherwise provided in Appendix B of the Plan, Eligible Termination
also shall not include an Employee’s termination of employment with a
Participating Company as a result of a court decree, outsourcing, sale (whether
in whole or in part, of stock or assets), merger or other combination, spin-off,
reorganization, or liquidation, dissolution or other winding up involving any
Participating Company if such Employee receives a job offer from any employer
that is involved in such outsourcing, sale, merger or other combination,
spin-off, reorganization, or liquidation, dissolution or other winding up.


Notwithstanding anything else herein to the contrary, an Eligible Termination
shall not occur for purposes of the Plan unless and until the Eligible Employee
has had a “separation from service” within the meaning of Section 409A of the
Code, as amended, and the regulations and other guidance promulgated thereunder.


2.14    “Employee” means any individual who is compensated by the Company or an
Affiliated Company for services actually rendered as a regular full-time or
regular part-time (but not a temporary) common law employee provided, however,
that:


(i)
any such employee (A) who is a sales employee covered by the terms of a
collective bargaining agreement; (B) who is a non-management sales force
employee employed in, or a non-management sales force associate affiliated with
Prudential Advisors (or in any successor organizations thereto) and who (I) is
in training, pre-production, or (II) has been appointed to sell Company
products, including a Financial Professional, Financial Professional Associate,
Financial Services Associate (FSA) or Part-Time FSA (or any successor title);
(C) who is a marketing assistant employed in Prudential Advisors (or in any
successor organizations thereto); or (D) whose grade at the Company or at an
Affiliated Company is more senior than the grade of vice chairman (grade 02P) at
the Company (or its equivalent as determined by the Company in its sole
discretion);



(ii)
any individual who performs services for the Company or an Affiliated Company
but is not treated by the Company or the Affiliated Company, as the case may be,
at the time of performance of services as an employee for federal tax purposes
irrespective of the length of time that the individuals perform or are expected
to perform services, and even if individuals are, or may be reclassified by the
courts, the Internal Revenue Service or the United States Department of Labor as
employees of Prudential;



(iii)
any statutory employee of the Company or an Affiliated Company under Code
Section 3121(d)(3)(B); and



6

--------------------------------------------------------------------------------




(iv)
any individual who, prior to or upon commencing employment with the Company or
an Affiliated Company, is notified in writing that he or she is excluded from
participation in the Plan;



shall not be an Employee (or eligible for benefits) under the Plan, unless the
SVP shall otherwise expressly provide in writing (including, without limitation,
with effect from and after a specified date).


2.15    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.16    “Expatriate” means an Employee of a Participating Company who at the
time he or she incurs an Eligible Termination is designated by such
Participating Company as being on assignment as a United States expatriate on
behalf of such Participating Company.


2.17    “Participating Company” means (a) the Company or (b) any U.S. Affiliated
Company that (i) participates in the Prudential Retirement Plan, or (ii) adopts
the Plan by action of its own board of directors (or if the Affiliated Company
does not have a board of directors, by other appropriate action), with the
consent of the Company.


2.18    “Plan” means this Prudential Severance Plan effective October 10, 2019,
limited to VSP Participants only who satisfy the terms and provisions of
Appendix B, and effective January 1, 2020 for all other Eligible Employees under
the Plan as amended from time to time thereafter.


2.19    “Prudential Retirement Plan” means The Prudential Traditional Retirement
Plan Document or the Prudential Cash Balance Pension Plan Document, two
components of The Prudential Merged Retirement Plan, as amended, but not
including the Prudential Securities Incorporated Cash Balance Pension Plan
Document, a component of The Prudential Merged Retirement Plan.


2.20    “Sales Professional” means an Employee, who is a grade AMS, DMS, LMS,
NPS, PRD, 200, 770, 790 or any equivalent job grade as determined by the Company
in its sole discretion, who is actively performing the duties of such role at
the Company’s place of business or at any other place the Company requires the
Employee to perform services.


2.21     “Separation Agreement and General Release” means a written document
that includes a release of rights and claims from an Eligible Employee in a form
that is satisfactory to, and approved by, the Company. The Separation Agreement
and General Release may include, among other things: (i) non-competition and/or
non-solicitation provisions; (ii) a waiver and release (and covenant not to sue)
of any and all claims, including claims arising from the Eligible Employee’s
employment and/or separation from employment with the Participating Company
except as limited and/or prohibited by applicable law; (iii) nondisclosure and
confidentiality provisions; and (iv) non-disparagement provisions.


2.22    “Severance Pay” means the amount, if any, payable under Section 4 of the
Plan to an Eligible Employee.


7

--------------------------------------------------------------------------------






2.23    “Short-Term Deferral Recipient” means any Eligible Employee (i) who, at
the time he or she incurs an Eligible Termination, has attained one of the
following grades at the Company (or the equivalent of such grade as determined
by the Company in its sole discretion for this purpose): 05P, 04P, 03P or 02P;
or (ii)(A) who is eligible to receive benefits under this Plan and (B) whose
Base Pay or Annual Benefits Base Rate, as applicable, at the beginning of the
calendar year in which the Eligible Termination occurs exceeds the quotient of
(x) the maximum amount of severance benefits that can be exempt from Section
409A of the Code by reason of Treas. Reg. §1.409A-1(b)(9) divided by (y) 1.5 (or
such other factor as shall be determined by the Company in its sole discretion,
prior to the commencement of the applicable calendar year).


2.24     “SVP” means the most senior Vice President responsible for corporate
Human Resources of the Company, or the successor to his or her duties relating
to corporate Human Resources.


2.25    “Week of Eligible Compensation” means one fifty-second (1/52) of the
Eligible Employee’s Eligible Compensation.


Section 3 - Grant of Severance Pay


3.1    As to each Eligible Employee who has an Eligible Termination as defined
in Section 2.13(i), (ii), (iii), (iv) or (v), Severance Pay will be granted to
such Eligible Employee in an amount determined in accordance with Section 4.1 of
the Plan.    


3.2    The determination of whether any Additional Discretionary Amount of
Severance Pay to any Eligible Employee (or category or group of Eligible
Employees as defined by the Company) in grades 05P to 02P will be granted as
described under Section 4.1(ii)(B) who has an Eligible Termination as defined in
Section 2.13(i), (ii), (iii), (iv) or (v), or the determination of whether a
Discretionary Amount of Severance Pay will be granted as described under Section
4.2 to any Eligible Employee (or category or group of Eligible Employees as
defined by the Company) who has an Eligible Termination as defined in Section
2.13(vi) shall be made in the sole discretion of the Company; provided, however,
that as to an Eligible Employee who is a grade 04P with a corporate title of
Senior Vice President, 03P or 02P at the Company (or the equivalent of each such
grade as determined by the Company in its sole discretion) at the time of the
Eligible Termination, in the event that the Board has reserved this discretion
to itself by means of a written resolution, such determination shall be made in
the sole discretion of the Board.


3.3    Separation Agreement and General Release. Any Severance Pay payable to an
Eligible Employee under the Plan shall be conditioned upon the Eligible Employee
signing a Separation Agreement and General Release (and not exercising his or
her right of revocation under the Separation Agreement and General Release)
within such period of time as the Company shall require, in its sole discretion,
but in no event later than (i) in the case of any Eligible Employee other than a
Short-Term Deferral Recipient, December 15 of the second calendar year following
the occurrence of his or her Eligible Termination and (ii) in the case of any
Short-Term Deferral Recipient, March 1 of the calendar year following the
occurrence of his or her Eligible Termination. Any grant of Severance Pay shall
be null and void upon an Eligible Employee’s failure to sign, or subsequent
revocation of, such Separation Agreement and General Release. Any breach by an
Eligible Employee of a term or provision in a Separation Agreement and General
Release upon which any grant of Severance Pay has been conditioned shall give
the Company the right to terminate any payment otherwise due and/or demand the
return of such Severance Pay, in addition to any other remedy the Company may
have.


8

--------------------------------------------------------------------------------




Section 4 - Determination of Amount of Severance Pay


4.1    Scheduled Amount of Severance Pay.


(i) Amount of Severance Pay. Except as otherwise provided in Section 4.3 of the
Plan, as to each Eligible Employee who has an Eligible Termination as defined in
Section 2.13(i), (ii), (iii), (iv) or (v), Severance Pay will be granted to such
Eligible Employee in an amount equal to the product of the Eligible Employee’s
Eligible Compensation and the number of weeks determined in accordance with the
schedule in Appendix A of the Plan (with the result rounded up to the next
higher $100 increment, unless the result is already a multiple of $100).


(ii) Minimum Amount of Severance Pay. Except as otherwise provided in Section
4.3 of the Plan, if the total amount of Severance Pay determined under Section
4.1(ii)(A) and Section 4.1(ii)(B) of the Plan exceeds the amount of Severance
Pay otherwise determined under Section 4.1 of the Plan, such greater amount
shall be payable to the Eligible Employee.


(A)
Under the Schedule. As to each Eligible Employee who has an Eligible
Termination, Severance Pay will be granted to such Eligible Employee in an
amount equal to the product of the Eligible Employee’s Week of Eligible
Compensation and the number of weeks determined in accordance with the following
schedule (with the result rounded up to the next higher $100 increment, unless
the result is already a multiple of $100):

GRADE AT THE COMPANY
(OR ITS EQUIVALENT)
NUMBER OF WEEKS
Grades 07A, 07P and 08P
26
Grade 06P
39
Grades 05P, 04P, 03P and 02P
52

(B)
Additional Discretionary Amount for Grades 05P to 02P. As to each Eligible
Employee who is a grade 05P, 04P, 03P or 02P at the Company (or the equivalent
of each such grade as determined by the Board, as applicable, in its sole
discretion) and who has an Eligible Termination as defined in Section 2.13(i),
(ii), (iii), (iv) or (v), the Company shall determine, in its sole discretion,
the amount of Severance Pay, if any, in addition to that provided under Section
4.1(ii)(A) of the Plan that shall be granted, subject to the following
limitation: such additional Severance Pay shall not exceed the product of the
Eligible Employee’s Week of Eligible Compensation or Annual Benefits Base Rate,
as the case may be, and 26 (with the result rounded up to the next higher $100
increment, unless the result is already a multiple of $100); provided, however,
that as to an Eligible Employee who is a grade 04P with a corporate title of
Senior Vice President, 03P or 02P at the Company (or the equivalent of each such
grade as determined by the Company in its sole discretion) at the time of the
Eligible Termination, in the event that the Board has reserved this discretion
to itself by means of a written resolution, such determination shall be made in
the sole discretion of the Board.



9

--------------------------------------------------------------------------------






4.2    Discretionary Amount of Severance Pay. Except as otherwise provided in
Section 4.3 of the Plan, as to each Eligible Employee who has an Eligible
Termination as defined in Section 2.13(vi) of the Plan, the Company shall
determine, in its sole discretion, the amount of Severance Pay, if any, that
shall be granted to an Eligible Employee; provided, however, that as to an
Eligible Employee who is a grade 04P with a corporate title of Senior Vice
President, 03P or 02P at the Company (or the equivalent of each such grade as
determined by the Company in its sole discretion) at the time of the Eligible
Termination, in the event that the Board has reserved this discretion to itself
by means of a written resolution, such determination shall be made in the sole
discretion of the Board.
 
4.3    Offsets and Maximum Amount of Severance Pay. Any Severance Pay payable
under this Plan shall be reduced (with the result rounded up to the next higher
$100 increment, unless the result is already a multiple of $100) by any
separation or other similar benefits of any kind from the Company or any
Affiliated Company or any plan or program sponsored by the Company or any
Affiliated Company (including, but not limited to, any separation provisions
under an employment agreement and/or an offer letter), and any separation or
other similar benefits of any kind from the Company or any Affiliated Company
that may be required or provided for under applicable United States Federal,
state or local law, or foreign law for the same termination of employment, as
determined by the Company in its sole discretion; provided, however, that any
such reduction will not be made more than once under the Plan and under any
other separation or other similar benefits of any kind from the Company or any
Affiliated Company or any plan or program sponsored by the Company or any
Affiliated Company (including, but not limited to, the Prudential Severance Plan
and any separation provisions under an employment agreement and/or an offer
letter), as determined by the Company in its sole discretion.


Notwithstanding anything in the Plan to the contrary, in no event, however, may
the Severance Pay granted to any Eligible Employee under the Plan (and under any
other plan or program of the Company and/or a Participating Company that
provides severance benefits, as determined by the Company in its sole
discretion) for a given Eligible Termination exceed the maximum permitted for
employee welfare benefit plans such as the Plan under Section 2510.3-2(b)(1)(ii)
of Title 29 of the Code of Federal Regulations (or any successor thereto).


4.4    Reductions of Severance Pay. Subject to applicable law, any Severance Pay
which the Company may grant to an Eligible Employee may, in the sole discretion
of the Company, be reduced by any amounts owed by the Eligible Employee to the
Company or the Participating Company, including, but not limited to, those that
relate to an Expatriate’s assignment. The Eligible Employee’s right to receive
such Severance Pay is conditioned upon his or her agreement to execute any
documents deemed necessary or appropriate by the Company to reduce the Severance
Pay by any such amounts owed.


4.5    Repayment of Severance Pay upon Rehire. If an Eligible Employee who has
incurred an Eligible Termination and been granted Severance Pay is rehired by
any Participating Company or Affiliated Company, the payment of Severance Pay
shall terminate immediately on the date of such rehire; however, the Company
will not require the Eligible Employee to return any amounts of Severance Pay
that have been paid to the Eligible Employee for a prior period of employment
that occurred before the Eligible Employee’s Current Appointment Date.


10

--------------------------------------------------------------------------------






4.6    Form of Payment of Severance Pay, and Taxes. Except with respect to any
Short-Term Deferral Recipient, the Plan is a separation pay plan that satisfies
the requirements of Treas. Reg. §1.409A-1(b)(9), and the benefits payable
hereunder shall be exempt from Section 409A of the Code pursuant to such
provision of such regulations. Payment of any Severance Pay will be made in a
lump sum as soon as practicable after the date of the Eligible Employee’s
Eligible Termination, but not sooner than after receipt by the Company of a
fully executed Separation Agreement and General Release and the exhaustion of
any revocation period thereunder. In all events, payments to any Eligible
Employee other than a Short-Term Deferral Recipient shall be made by the end of
the second calendar year following the year in which the Eligible Employee’s
Eligible Termination occurs. In the case of any Short-Term Deferral Recipient,
payments hereunder shall be made not later that the March 15th following the
year in which the Short-Term Deferral Recipient’s Eligible Termination occurs.
The Participating Company shall withhold from any payments made pursuant to the
Plan such amounts as may be required by United States Federal, state, local or
foreign law.


Section 5 - Interpretation and Administration


5.1    The Claims Committee shall administer the Plan (except as otherwise
provided in the Plan). The Company and/or the Claims Committee, as the case may
be, shall maintain such procedures and records as each deems necessary or
appropriate. The plan year for keeping the records of the Plan shall be the
calendar year. Notwithstanding anything in the Plan to the contrary, whenever
the Company takes any action under the Plan, it shall do so as an exercise of a
settlor function and shall not be acting as a fiduciary.


5.2    The Claims Committee, which shall be the Plan administrator, shall have
the exclusive right, power and authority to interpret, in its sole discretion,
any and all provisions of the Plan; and to consider and decide conclusively any
questions (whether of fact or otherwise) arising in connection with the
administration of the Plan or any claim for Severance Pay arising under the
Plan. Any decision or action of the Company or the Claims Committee, as the case
may be, shall be conclusive and binding.


5.3    (a) Claims. All inquiries and claims respecting the Plan shall be in
writing from the claimant, or his or her authorized representative, and directed
to the Claims Committee at such address as may be specified from time to time.
The Claims Committee shall treat any writing that is identified as a claim for
benefits as a claim under these claims and appeals procedures, and may treat any
other writing or communication received by the Claims Committee as a claim under
these procedures, even if the writing or communication is not identified as a
claim for benefits. The Claims Committee shall provide to each claimant a notice
acknowledging its receipt of a communication that the Claims Committee considers
a claim for benefits. If a claimant does not receive such acknowledgment within
60 days after making a claim, the individual should contact the Claims Committee
to determine that the claim has been received and identified as a claim for
benefits. In accordance with Section 5.4 of the Plan, the Claims Committee may
appoint itself, one or more of its number, or any other person or persons
whether or not connected with the Company to hear claims. A written
determination granting or denying the claim shall be furnished to the claimant
within 90 days of the date on which the claim is filed (the “determination
date”). If special circumstances require a longer period, the claimant will be
notified in writing, prior to the expiration of the 90-day period, of the
expected decision date and the reasons for an extension of time; provided,
however, that no extensions will be permitted beyond 90 days after expiration of
the initial 90-day period. A denial or partial denial of a claim shall be dated
and signed by the Claims Committee and shall clearly set forth the following
information:


11

--------------------------------------------------------------------------------






(i)
the specific reason or reasons for the denial;

(ii)
specific reference to pertinent Plan provisions on which the denial is based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the procedure set forth in Section 5.3(b) of the Plan for
review of the claim denial and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following a denial on review.



A claim should be considered approved only if approval is communicated to the
claimant in writing. If a claimant does not receive a response to a claim within
the applicable time period, the claimant may proceed with an appeal under the
procedures described in Section 5.3(b) of the Plan.


(b) Appeals. A claimant may obtain review of a claim denial by filing a written
notice of appeal with the Appeals Committee within sixty (60) days after the
determination date or, if later, within sixty (60) days after the receipt of a
written notice denying the claim (or, if the claimant has not received a
response to the initial claim, within 150 days of the filing of the initial
claim). The notice of appeal should include all information not previously
submitted that the claimant wants to be considered in connection with the claim.
Upon receipt of a notice of appeal, the Appeals Committee shall appoint one or
more persons in accordance with Section 5.4 of the Plan who shall conduct a full
and fair review, which shall include the appellant’s right:


(i)
to present a written statement of facts, comments, documents, records, and other
information relating to the claim;

(ii)
to be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant's claim;

(iii)
to a review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial claim
determination; and

(iv)
to receive a prompt written notification of the determination on review, which,
in the case of a claim denial, clearly sets forth, in a manner calculated to be
understood by the claimant, the following:

(A)
specific reasons for the denial and containing references to the specific Plan
provisions on which the decision is based;

(B)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim; and

(C)
a statement of the claimant's right to bring an action under section 502(a) of
ERISA and a description of the applicable limitations period under the Plan.



A decision shall be rendered no more than sixty (60) days after receipt of the
request for review, except that such period may be extended for an additional
sixty (60) days if the person or persons reviewing the appeal determine that
special circumstances require such extension and provide notice within the
initial 60-day period of such extension and circumstances, and the date a
decision is expected. The Appeals Committee may appoint itself, one or more of
its members, or any other person or persons whether or not connected with the
Company to review an appeal, in accordance with Section 5.4 of the Plan.




12

--------------------------------------------------------------------------------




(c) Claimants must follow the claims procedures described in Sections 5.3(a) and
5.3(b) of the Plan before taking action in any other forum regarding a claim
under the Plan. Any other claims that arise under or in connection with Plan,
even though not claims for benefits, must be filed with the Claims Committee and
will be considered in accordance with these claims and appeals procedures.


Any suit or legal action initiated by a claimant under the Plan must be brought
by the claimant no later than one year following a final decision on the claim
by the Claims Committee (including the decision on any appeal of the claim by
the Appeals Committee). In addition, any suit or legal action will be subject to
a 2-year limitation period measured from the date the claim arose (provided that
this 2-year limitation period will be tolled during the review and appeal of a
claim under these procedures). A claim will be presumed to have arisen when a
claimant has actual or constructive notice of the events giving rise to the
claim. The applicable limitation period on suits shall apply in any forum where
a claimant initiates such suit or legal action.


(d) If a claimant has been denied benefits under the Plan in connection with the
termination of his employment, but is subsequently determined to be entitled to
such benefits after the date at which the release required under Section 3.3 is
due (or at such earlier date as may established by the Claims Committee), then
notwithstanding Section 3.3 or Section 4.6 hereof, such Claimant shall have
sixty days from the date that such benefits are determined to be payable (or
such longer period as is required at law or by any applicable judicial or
administrative order) to execute and deliver such a release, and such benefits
shall be paid, subject to the execution and non-revocation of such release, in a
single lump sum payment on or before the earlier of (i) 30 days following the
execution and delivery of such release or (ii) 75 days following the end of the
calendar year in which the claimant is determined to be entitled to benefits
hereunder.


(e) Hearing. No claimant shall be entitled to a hearing to consider matters
raised in a claim or appeal.


5.4    The Company pursuant to action by the SVP, the Claims Committee and the
Appeals Committee shall each have the power to delegate their respective
responsibilities under the Plan to one or more of its members or officers, as
the case may be, or to employees or to other individuals or organizations, as
the case may be, by notifying them as to the duties and responsibilities
delegated. Each person to whom responsibilities are so delegated shall serve at
the pleasure of the entity or person making the delegation and, if an Employee,
without payment of additional compensation for such services. Any such person
may resign by delivering a written resignation to the entity or person that made
the delegation. Vacancies created by resignation, death or other cause may be
filled by the entity or person that made the delegation or the assigned
responsibility may be reassumed or redelegated by such entity or person.


Section 6 - Amendment and Termination


6.1    The Company shall have the right to amend or terminate the Plan in any
respect and at any time without notice, and may do so pursuant to a written
resolution of the Compensation Committee of the Board.


13

--------------------------------------------------------------------------------






6.2    The SVP or the Company’s delegate or delegates appointed by such officer
in accordance with Section 5.4 of the Plan may, without approval of the
Compensation Committee of the Board, adopt the following: (a) minor amendments
to the Plan that (i) are necessary or advisable for purposes of compliance with
applicable laws and regulations, (ii) relate to administrative practices, or
(iii) have an insubstantial financial effect on Plan benefits and expenses; and
(b) amendments to the provisions of the Plan that relate to eligibility and
Eligible Terminations, provided that each such amendment is deemed by him or her
to be necessary or advisable based on a review of the relevant facts and
circumstances and is consistent with the purposes of the Plan.


Section 7 - General Provisions


7.1    Eligible Employee’s Rights Unsecured and Unfunded. The Plan at all times
shall be entirely unfunded. No assets of any Participating Company shall be
segregated or earmarked to represent the liability for benefits under the Plan.
The right of an Eligible Employee to receive a payment hereunder shall be an
unsecured claim against the general assets of the Participating Company that was
the employer of such Eligible Employee. All payments under the Plan shall be
made from the general assets of the Participating Company that was the most
recent employer of the Eligible Employee.


7.2    No Guarantee of Benefits. Nothing contained in the Plan shall constitute
a guarantee by a Participating Company or any other person or entity that the
assets of the Participating Company will be sufficient to pay any benefit
hereunder.


7.3    No Enlargement of Employee Rights. The existence of this Plan or any
payment of Severance Pay under the Plan shall not be deemed to constitute a
contract of employment between the Company or an Affiliated Company and any
Eligible Employee, nor shall it constitute a right to remain in the employ of
the Company or an Affiliated Company. Employment with the Company or an
Affiliated Company is employment-at-will and either party may terminate the
Employee’s employment at any time, for any reason, with or without cause or
notice.
  
7.4    Non-Alienation Provision. Except as set forth in Section 4.4 of the Plan,
and subject to the provisions of applicable law, no interest of any person or
entity in, or right to receive a benefit or distribution under, the Plan shall
be subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.


7.5    Applicable Law. The Plan shall be construed and administered under the
laws of the State of New Jersey, except to the extent that such laws are
preempted by ERISA.


7.6    Excess Payments. If compensation, years of service or any other relevant
fact relating to any person is found to have been misstated, the Plan benefit
payable by the Participating Company to an Eligible Employee shall be the Plan
benefit that would have been provided on the basis of the correct information.
Any excess payments due to such misstatement, or due to any other mistake of
fact or law, shall be refunded to the Participating Company or withheld by it
from any further amounts otherwise payable under the Plan.


7.7    Impact on Other Benefits. Amounts paid under the Plan shall not be
included in an Eligible Employee’s compensation for purposes of calculating
benefits under any other plan, program or


14

--------------------------------------------------------------------------------




arrangement sponsored by the Company or a Participating Company, unless such
plan, program or arrangement expressly provides that amounts paid under the Plan
shall be included.


7.8    Usage of Terms and Headings. Words in the masculine gender shall include
the feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings are included for ease of reference only,
and are not to be construed to alter the terms of the Plan.


7.9    Supersession. The Plan supersedes all statements, practices or policies,
if any, with respect to providing severance benefits to any Employee in Grades
18P to 06P (or the equivalent of each such grade as determined by the Company in
its sole discretion) whose employment terminates on or after January 1, 2000,
and to any Employee in Grades 05P to 02P (or the equivalent of each such grade
as determined by the Company in its sole discretion) whose employment terminates
on or after June 16, 2000.


7.10    Effective Date. The Plan as restated and amended shall be effective on
October 10, 2019, limited to VSP participants only pursuant to the terms and
provisions of Appendix B, and, on or after January 1, 2000, as to Eligible
Terminations that occur on or after January 1, 2020, provided, however, that the
Eligible Employee is also notified of his Eligible Termination on or after
January 1, 2020.


15

--------------------------------------------------------------------------------




Appendix A - Schedule under Section 4.1 of the Prudential Severance Plan


YEARS OF SERVICE*
NUMBER OF WEEKS
1 OR LESS
6
2
6
3
9
4
12
5
15
6
18
7
21
8
24
9
27
10
30
11
33
12
36
13
39
14
42
15
45
16
48
17
51
18
54
19
57
20
60
21
63
22
66
23
69
24
72
25
75
26 OR MORE
78



*Service is based on Current Appointment Date as defined in Section 2.10, and
rounded up to the next full year of service.


16

--------------------------------------------------------------------------------




Appendix B - Special Rules Regarding Certain Terminations of Employment


2019 Voluntary Separation Program


The Company has established the 2019 Voluntary Separation Program (the “VSP”)
under which any VSP Eligible Employee may apply voluntarily to be considered for
participation in the VSP (each, an “Applying Employee”) by applying in the form
specified by Corporate Human Resources (the “Application Form”) during the
application period commencing on October 10, 2019 and ending on November 8, 2019
(the “Window Period”). A “VSP Eligible Employee” shall mean any employee of the
Company or any of its affiliates or any other subsidiary of Prudential
Financial, Inc. (collectively, “Prudential”) (i) most recently employed by
Prudential before January 1, 2018; (ii) actively employed as full-or part-time
on October 10, 2019, and was not notified of an involuntary termination of
employment before October 10, 2019; (iii) whose principal place of employment is
in the United States; (iv) whose title is below that of Senior Vice President;
(v) who is eligible to receive benefits under the Plan; (vi) whose department or
business unit is participating in the VSP and (vii) who is in a job category or
job classification identified by his or her participating department or business
unit as eligible to elect to be considered for participation in the VSP, with
such eligibility criteria for each department or business unit participating in
the VSP set forth on the Annex to this Appendix B. The following employees will
be considered to be actively employed for purposes of satisfying the eligibility
requirements in regard to the VSP:


1. Full-and part-time employees who are actively performing job duties;
2. Employees on PTO;
3. Employees on all approved leaves (parental or general leave, or Family
Medical Leave Act (FMLA);
4. Employees on military leave;
5. Employees on Short Term Disability under The Prudential Welfare Benefits
Plan; or
6. Employees on Long Term Disability under The Prudential Welfare Benefits Plan
with an accommodation leave.


If an Applying Employee does not revoke his or her application during the
revocation period (November 9, 2019 through November 15, 2019) and is selected
for participation in the VSP (a “VSP Participant”), he or she agrees that he or
she will terminate his or her employment with Prudential on the date specified
by the Company and otherwise in accordance with the requirements of the VSP
(including, but not limited to, the requirement that such Applying Employee
remain employed through and terminate employment at the date specified by the
Company), in which case such VSP Participant’s termination of employment shall
be deemed to be an Eligible Termination under the Plan. The date as of which a
VSP Participant shall be expected to terminate his or her employment shall be
set forth in writing at the time that the Company notifies any Applying Employee
that he or she has been accepted as a VSP Participant. The Company shall inform
an Applying Employee whether he or she has been selected as a VSP Participant on
or before December 19, 2019.


In addition, any employee of Prudential (i) who was informed on or after August
1, 2019, and prior to the first day of the Window Period by Prudential that his
or her employment was being involuntarily terminated in an Eligible Termination
under the Plan and (ii) whose employment terminates on or after February 19,
2020, and before October 1, 2020, and (iii) who would otherwise have qualified
as a VSP Eligible Employee, shall be deemed to be a VSP Participant and will be
entitled to receive the benefits under the VSP, to the extent such benefits are
greater than the benefits that would otherwise be made available to such
employee under the Plan or otherwise in connection with such involuntary
termination.




17

--------------------------------------------------------------------------------




Upon an Eligible Termination by a VSP Participant in accordance with the
provisions of the VSP, such VSP Participant shall be entitled to receive the
benefits payable in accordance with the terms of the Plan and, to the extent
such VSP Participant is eligible, the enhanced or supplemented set forth below.
For clarity and avoidance of doubt, the enhanced or supplemental benefits
described in this Appendix B shall be provided or paid to the VSP Participant
under the applicable plan or program.


1.
Enhanced Minimum Severance for VSP Participants in Grades 9P-18P or Equivalent:
Regardless of the otherwise applicable provisions of the Plan, the minimum
number of weeks during which severance benefits shall be payable to any VSP
Participant in Grades 9P-18P or equivalent, inclusive, shall be 13 weeks;



2.
Enhanced COBRA Subsidy for VSP Participants with Less than 10 Years of Service:
Regardless of the otherwise applicable provisions of The Prudential Welfare
Benefits Plan or corresponding Human Resources policy, each VSP Participant,
regardless of his or her number of years of completed service at the date of
termination, shall be entitled to receive subsidized COBRA on the same basis as
such subsidies are generally provided under such welfare plan or policy, as
applicable, for a period of 12 months (or, if less, the period during which such
VSP Participant remains eligible for COBRA continuation coverage);



3.
Enhanced Vesting and Payment of LTIP and AIA for any VSP Participant Who Is Not
Retirement Eligible: Regardless of the otherwise applicable provisions of the
Prudential Financial, Inc. 2016 Omnibus Incentive Plan and the Prudential
Financial, Inc. Compensation Plan and their attendant programs and award
documents, each VSP Participant whose employment terminates in accordance with
the provisions of the VSP prior to the time at which such person would qualify
for retiree treatment under (i) any long-term incentive plan, including, without
limitation, the Prudential Financial, Inc. 2016 Omnibus Incentive Plan (each, an
“LTIP”) or (ii) any applicable annual incentive award plan or program (an “AIA”)
shall be entitled to (x) vest on a pro-rated basis in each award held by such
VSP Participant under any such LTIP on the VSP Participant’s date of termination
in the same manner as would apply under the applicable terms and conditions of
such LTIP to an individual whose employment is involuntarily terminated without
cause, and (y) subject to such VSP Participant’s performing his or her job
duties through the end of March in the year of his or her termination of
employment, a pro-rated payment under any such AIA in which such VSP Participant
is eligible to participate in the year of termination, determined and payable in
the same manner as would apply under the applicable terms and conditions of such
AIA to an individual whose employment is involuntarily terminated without cause;



4.
RMSA for VSP Participants within Five (5) Years of Eligibility. Regardless of
the otherwise applicable provisions of The Prudential Retiree Welfare Benefits
Plan (hereinafter referred to as the “Welfare Benefits Plan”), any VSP
Participant who, if he or she continued in Prudential’s employment through the
fifth anniversary of the end of the VSP period (that is October 1, 2025) would
have become eligible for his or her Retiree Medical Savings Account (“RMSA”) by
having satisfied the age and service requirements necessary to be a “Retiree”
(as such term is defined under the Welfare Benefits Plan, and including any
applicable bridging to retirement eligibility as provided in Section 5 below)
shall be deemed to be eligible for the RMSA upon the date of such VSP
Participant’s employment termination in accordance with the terms and conditions
of the RMSA;

 
5.
Bridging to Retirement Eligibility for VSP Participants during VSP Period.
Regardless of the otherwise applicable provisions of Prudential’s incentive,
pension or welfare benefit plans, any VSP Participant who, if he or she had
continued in Prudential’s employment through the end of



18

--------------------------------------------------------------------------------




the VSP period (that is October 1, 2020) and incurred an involuntary termination
of employment at that time such that the VSP Participant would have received
scheduled severance under the Plan, would have satisfied the age and service
requirements necessary to be a “Retired Participant” (as defined under The
Prudential Merged Retirement Plan) shall be deemed to be a “Retired Participant”
under The Prudential Merged Retirement Plan and a “Retiree” under the Welfare
Benefits Plan and entitled to retirement eligible status under Prudential’s
incentive, pension or welfare plans, to the extent applicable. A VSP Participant
with deemed “Retiree” and retirement eligible status shall receive payments or
benefits in accordance with the terms and conditions of the applicable
Prudential plans with such payments or benefits determined as of the date of the
VSP Participant’s actual employment termination date and made in the time and in
the form of payment otherwise determined in accordance with the applicable
plans. The bridging rules in this Section 5 are intended to supplement the
bridging rules in Section 506 of The Prudential Merged Retirement Plan available
to participants whose pension benefits are determined by reference to the
Traditional Formula in such plan; accordingly, if applicable, the bridging rules
in Section 506 shall be applied to a VSP Participant on October 1, 2020, in lieu
of the participant’s actual employment termination date, to the extent necessary
to enable such participant to qualify as a “Retired Participant” under The
Prudential Merged Retirement Plan and a “Retiree” under the Welfare Benefits
Plan and for purposes of having retirement eligible status, to the extent
applicable, under the terms and conditions of Prudential’s incentive, pension
and welfare plans; and    


6.
Outplacement Services. Regardless of the otherwise applicable provisions of the
Company’s outplacement program or corresponding policy, each VSP Participant is
eligible to receive outplacement services, with an approved entity or person,
the length of time and the level of services as determined by the Company in its
sole discretion.



7.
Discretionary Severance. Regardless of the otherwise applicable provisions of
the Plan, if a VSP Participant had a previous termination or terminations of
employment with a Participating Company as a result of an outsourcing, sale
(whether in whole or in part, of stock or assets), merger or other combination,
spin-off, reorganization, or liquidation, dissolution or other winding up
involving any Participating Company in which such VSP Participant did not have
an Eligible Termination under the Plan, and accordingly did not receive any
Severance Pay, then the Company may, in its sole discretion, provide to such VSP
Participant, an additional amount of Severance Pay subject to all of the
following limitations: (A) such additional Severance Pay shall not exceed the
product of the VSP Participant’s Week of Eligible Compensation and 26; and (B)
the total Severance Pay payable to the VSP Participant shall not exceed the
lesser of either (i) the amount of Severance Pay that would have been payable to
the VSP Participant had such amount been determined utilizing Service based on
adjusted service date (not Current Appointment Date) as defined in Section
402(e) of The Prudential Traditional Retirement Plan Document, and rounded up to
the next full year of service, or (ii) the product of the VSP Participant’s Week
of Eligible Compensation and 78.



8.
Effect of Rehire or Reaffiliation. Regardless of the otherwise applicable
provisions of the Plan, if a VSP Participant, any individual who is deemed to be
a VSP Participant or an individual who performs services for the Company or
Affiliated Company, but is not treated at the time of performance of service as
an employee for federal tax purposes, is rehired or reaffiliated, as the case
may be, by any Participating Company or Affiliated Company, any outstanding
Severance Pay to be made under the Plan pursuant to the VSP shall terminate
immediately on the date of such rehire, and the Company may, in its sole
discretion, require the VSP Participant to return



19

--------------------------------------------------------------------------------




any or all amounts of Severance Pay that have been paid to the VSP Participant;
provided, however, that in making this decision, the Company, in its sole
discretion, may take into consideration any amounts that may be required or
provided for under applicable United States Federal, state or local law.




For the avoidance of doubt, each VSP Participant under the VSP who, on the date
his or her employment terminates in accordance with the VSP has otherwise
qualified for retiree status under the terms and conditions of the applicable
plan or program, shall be afforded all rights and entitlements as a retiree in
accordance with the terms and conditions of the applicable LTIP, AIA or RMSA,
including rights and entitlements with regard to (i) vesting in any outstanding
award under any LTIP; (ii) subject to such VSP Participant’s performing his or
her job duties through the end of March in the year of termination of
employment, receipt of a pro-rated payment under an AIA in which such VSP
Participant is eligible to participate in the year of termination; and (iii) his
or her account balance under the RMSA.


NOTWITHSTANDING ANYTHING ELSE IN THE PLAN OR THE VSP TO THE CONTRARY, NO
BENEFITS SHALL BE PAYABLE UNDER THE PLAN OR THIS APPENDIX B TO ANY INDIVIDUAL,
INCLUDING ANY VSP PARTICIPANT, WHOSE EMPLOYMENT IS TERMINATED FOR ANY REASON,
INCLUDING FOR CAUSE OR FOR POOR PERFORMANCE, AT ANY TIME PRIOR TO THE DATE
DESIGNATED BY THE COMPANY FOR HIS OR HER TERMINATION OF EMPLOYMENT AS A VSP
PARTICIPANT UNDER THE VSP, UNLESS APPROVED BY THE CLAIMS COMMITTEE OF THE PLAN
PRIOR TO SUCH TERMINATION OF EMPLOYMENT.


Any payments or benefits to be provided to a VSP Participant shall be
conditioned upon the VSP Participant signing a separation and release agreement
(and not exercising his or her right of revocation under such separation and
release agreement) in such form and manner and within such period of time as the
Company shall determine, in its sole discretion. Any payments or benefits
provided under the VSP shall be null and void upon a VSP Participant’s failure
to sign, or subsequent revocation of, such separation and release agreement. Any
breach by a VSP Participant of a separation and release agreement upon which any
payment or benefit under the VSP has been conditioned shall give the Company the
right to terminate any payment or benefit otherwise due and/or to the return of
such payment or benefit (or its cash value), in addition to any other remedy the
Company may have.


Any term used in this Appendix B with an initial capital letter but not defined
herein shall have the meaning ascribed thereto under the Plan.


20

--------------------------------------------------------------------------------








Annex to Appendix B
Business Excluded Groups
•
Within Individual Solutions Group

◦
Employees in internal and external wholesalers roles for Life and Annuities
Businesses;

•
Within Prudential Annuities

◦
Employees who are product Vice Presidents;

•
Within Individual Life Insurance

◦
Employees who are product Vice Presidents;

•
Within Prudential Advisors

◦
Financial Professionals and Financial Professional Associates;

◦
Part-Time Financial Services Associates (Career Development Program);

◦
Marketing Assistants;

•
Within Prudential Retirement

◦
Employees in Sales and Strategic Relations (SSR) on sales incentive compensation
plans (AMS, DMS, LMS);

◦
Employees in client-facing Key Account jobs grade 8P and above (in Client
Relations & Business Development);

◦
Employees in Retirement Plan Strategies (RPS) actuarial consulting;

•
Within PGIM

◦
Employees in Investment businesses (Fixed Income, Jennison Associates, Private
Capital, Global Partners, QMA, Real Estate and Real Estate Finance);

◦
Employees in PGIM Center (Marketing, Strategy, Operations & Systems,
Institutional Relationship Group and Institutional Advisory & Solutions) and
PGIM Investments Sales;

•
Within Enabling Solutions

◦
Employees in the Future of Work COE (Service Optimization, Transformation
Solutions, Business Process Transformation, Customer Communications and Global
Delivery Office);

◦
Employees who are Vice Presidents in grades 5P or 6P;

•
Within Audit Function

◦
Employees in a role that is part of the actuarial job family; and

•
Within Technology

◦
Employees in the Information Security Office.





21